EXHIBIT 10.1

 

BIOJECT MEDICAL TECHNOLOGIES INC.

2000 EMPLOYEE STOCK PURCHASE PLAN

(AS AMENDED AS OF MARCH 13, 2003 AND APRIL 11, 2005)

 

1.                                      Purpose of the Plan.  Bioject Medical
Technologies Inc. (the “Company”) believes that ownership of shares of its
common stock by employees of the Company and its Participating Subsidiaries
(hereinafter defined) is desirable as an incentive to better performance and
improvement of profits, and as a means by which employees may share in the
rewards of growth and success.  The purpose of the Company’s 2000 Employee Stock
Purchase Plan (the “Plan”) is to provide a convenient means by which employees
of the Company and Participating Subsidiaries may purchase the Company’s shares
through payroll deductions and a method by which the Company may assist and
encourage such employees to become share owners.

 

2.                                      Shares Reserved for the Plan.  There are
750,000 shares of the Company’s authorized but unissued or reacquired common
stock reserved for purposes of the Plan.  The number of shares reserved for the
Plan is subject to adjustment in the event of any stock dividend, stock split,
combination of shares, recapitalization or other change in the outstanding
common stock of the Company.  The determination of whether an adjustment shall
be made and the manner of any such adjustment shall be made by the Board of
Directors of the Company, which determination shall be conclusive.

 

3.                                      Administration of the Plan.  The Plan
shall be administered by the Board of Directors.  The Board of Directors may
promulgate rules and regulations for the operation of the Plan, adopt forms for
use in connection with the Plan, and decide any question of interpretation of
the Plan or rights arising thereunder.  The Board of Directors may consult with
counsel for the Company on any matter arising under the Plan.  All
determinations and decisions of the Board of Directors shall be conclusive. 
Notwithstanding the foregoing, the Board of Directors, if it so desires, may
delegate to the Compensation Committee of the Board the authority for general
administration of the Plan.

 

4.                                      Eligible Employees.  Except as indicated
below, all full-time employees of the Company and all full-time employees of
each of the Company’s subsidiary corporations which is designated by the Board
of Directors of the Company as a participant in the Plan (such participating
subsidiary being hereinafter called a “Participating Subsidiary”) are eligible
to participate in the Plan.  Any employee who would, after a purchase of shares
under the Plan, own or be deemed (under Section 424(d) of the Internal Revenue
Code of 1986, as amended (the “Code”)) to own stock (including stock subject to
any outstanding options held by the employee) possessing 5 percent or more of
the total combined voting power or value of all classes of stock of the Company
or any parent or subsidiary of the Company, shall be ineligible to participate
in the Plan.  A “full-time employee” is one who is in the active service of the
Company or a Participating Subsidiary on the applicable Subscription Deadline
(as defined below)

 

1

--------------------------------------------------------------------------------


 

excluding, however, any employee whose customary employment is 20 hours or less
per week or whose customary employment is for not more than five months per
calendar year.

 

5.                                      Offerings.

 

(a)                                  Offerings and Purchase Periods.  The Plan
shall be implemented by a series of overlapping two-year offerings (the
“Offerings”), with a new Offering commencing on May 15 and November 15 of each
year beginning with November 15, 2000.  Accordingly, up to four separate
Offerings may be in process at any time, but an employee may only participate in
one Offering at a time.  The first day of each Offering is the “Offering Date”
for that Offering and each Offering shall end on the second anniversary of its
Offering Date.  Each Offering shall be divided into four six-month purchase
periods (“Purchase Periods”), one of which shall end on each May 15 and
November 15 during the term of the Offering.  The last day of each Purchase
Period is a “Purchase Date” for the applicable Offering.

 

(b)                                 Grants; Limitations.  On each Offering Date,
each eligible employee shall be granted an option under the Plan to purchase
shares of common stock on the Purchase Dates for the Offering for the price
determined under paragraph 7 of the Plan exclusively through payroll deductions
authorized under paragraph 6 of the Plan; provided, however, that (a) no option
shall permit the purchase of more than 10,000 shares, and (b) no option may be
granted under the Plan that would allow an employee’s right to purchase shares
under all stock purchase plans of the Company and its parents and subsidiaries
to which Section 423 of the Code applies to accrue at a rate that exceeds
$25,000 of fair market value of shares (determined at the date of grant) for
each calendar year in which such option is outstanding.

 

6.                                      Participation in the Plan.

 

(a)                                  Initiating Participation.  An eligible
employee may participate in an Offering under the Plan by filing with the
Company a subscription and payroll deduction authorization on a form furnished
by the Company.  The subscription and payroll deduction authorization must be
filed no later than 10 days prior to the Offering Date (the “Subscription
Deadline”).  Once filed, a subscription and payroll deduction authorization
shall remain in effect unless amended or terminated, and upon the expiration of
an Offering the participants in that Offering will be automatically enrolled in
the new Offering starting the same day.  The payroll deduction authorization
will authorize the employing corporation to make payroll deductions from each of
the participant’s paychecks during the Offering other than a paycheck issued on
the Offering Date.  The amount to be deducted shall be designated by the
participant in the payroll deduction authorization and must be a whole
percentage of not less than one percent and not more than 15 percent of the
gross amount of base pay plus commissions, if any, payable to the participant
for the period covered by each paycheck.  If payroll deductions are made by a
Participating Subsidiary, that corporation will promptly remit the amount of the
deductions to the Company.

 

(b)                                 Amending or Terminating Participation. 
After a participant has begun participating in the Plan by initiating payroll
deductions, the participant may amend the payroll deduction authorization up to
two times during any Purchase Period, and may terminate participation in the
Plan at any time at least 10 days prior to a Purchase Date by written notice to
the Company.  A permitted change in payroll deductions shall be effective for
any pay period only if written notice is received by the Company at least 10
days prior to the payday for that pay period.  Participation in the Plan shall
also terminate when a participant ceases to be an eligible employee for any
reason, including death or retirement.  A participant may not reinstate
participation in the Plan with respect to a particular Offering after once
terminating participation in the Plan with respect to that Offering.  Upon
termination of a participant’s participation in the Plan, all amounts deducted
from the participant’s pay and not previously used to purchase shares under the
Plan shall be returned to the participant.

 

7.                                      Option Price.  The price at which shares
shall be purchased on any Purchase Date in an Offering shall be the lower of
(a) 85% of the fair market value of a share of common stock on the Offering Date
of the Offering or (b) 85% of the fair market value of a share of common stock
on the Purchase Date.  The fair market value of a share of common stock on any
date shall be the closing price on that

 

2

--------------------------------------------------------------------------------


 

date as reported by the Nasdaq Stock Market or, if the common stock is not
reported on the Nasdaq Stock Market, such other reported value of the common
stock as shall be specified by the Board of Directors.  If an Offering Date or
Purchase Date occurs on a date that is not a market trading day, the fair market
value of a share of common stock on that date shall be such closing market price
on the next trading day.

 

8.                                      Purchase of Shares.  All amounts
withheld from the pay of a participant shall be credited to his or her account
under the Plan by the Custodian appointed under paragraph 10.  No interest will
be paid on such accounts, unless otherwise determined by the Board of
Directors.  On each Purchase Date, the amount of the account of each participant
will be applied to the purchase of whole shares by such participant from the
Company at the price determined under paragraph 7.  Any cash balance remaining
in a participant’s account after a Purchase Date because it was less than the
amount required to purchase a full share shall be retained in the participant’s
account for the next Purchase Period.  Any other amounts in a participant’s
account after a Purchase Date will be repaid to the participant.

 

9.                                      Automatic Withdrawal and Re-enrollment. 
If the fair market value of a share of common stock on any Purchase Date of an
Offering is less than the fair market value of a share of common stock was on
the Offering Date for such Offering, then every participant in that Offering
shall automatically (a) be withdrawn from such Offering after the acquisition of
the shares of common stock on such Purchase Date, and (b) be enrolled in the new
Offering commencing on such Purchase Date.

 

10.                               Delivery and Custody of Shares.  Shares
purchased by participants pursuant to the Plan will be delivered to and held in
the custody of such investment or financial firm (the “Custodian”) as shall be
appointed by the Board of Directors.  The Custodian may hold in nominee or
street name certificates for shares purchased pursuant to the Plan, and may
commingle shares in its custody pursuant to the Plan in a single account without
identification as to individual participants.  By appropriate instructions to
the Custodian on forms to be provided for that purpose, a participant may from
time to time sell all or part of the shares held by the Custodian for the
participant’s account at the market price at the time the order is executed.  By
appropriate instructions to the Custodian on forms to be provided for that
purpose, a participant may obtain (a) transfer into the participant’s own name
of all or part of the shares held by the Custodian for the participant’s account
and delivery of such shares to the participant, or (b) transfer of all or part
of the shares held for the participant’s account by the Custodian to a regular
individual brokerage account in the participant’s own name, either with the firm
then acting as Custodian or with another firm; provided, however, that no shares
may be transferred under (a) or (b) until two years after the Offering Date of
the Offering in which the shares were purchased and one year after the Purchase
Date on which the shares were purchased.

 

11.                               Records and Statements.  The Custodian will
maintain the records of the Plan.  As soon as practicable after each Purchase
Date each participant will receive a statement showing the activity of his
account since the preceding Purchase Date and the balance on the Purchase Date
as to both cash and shares.  Participants will be furnished such other reports
and statements, and at such intervals, as the Board of Directors shall determine
from time to time.

 

12.                               Expense of the Plan.  The Company will pay all
expenses incident to operation of the Plan, including costs of record keeping,
accounting fees, legal fees, commissions and issue or transfer taxes on
purchases pursuant to the Plan and on delivery of shares to a participant or
into his or her brokerage account.  The Company will not pay expenses,
commissions or taxes incurred in connection with sales of shares by the
Custodian at the request of a participant.  Expenses to be paid by a participant
will be deducted from the proceeds of sale prior to remittance.

 

13.                               Rights Not Transferable.  The right to
purchase shares under this Plan is not transferable by a participant, and such
right is exercisable during the participant’s lifetime only by the participant. 
Upon the death of a participant, any cash withheld and not previously applied to
purchase shares, together with any shares held by the Custodian for the
participant’s account shall be transferred to the persons entitled thereto under
the laws of the state of domicile of the participant upon a proper showing of
authority.

 

3

--------------------------------------------------------------------------------


 

14.                               Dividends and Other Distributions.  Cash
dividends and other cash distributions, if any, on shares held by the Custodian
will be paid currently to the participants entitled thereto unless the Company
subsequently adopts a dividend reinvestment plan and the participant directs
that his or her cash dividends be invested in accordance with such plan.  Stock
dividends and other distributions in shares of common stock of the Company on
shares held by the Custodian shall be issued to the Custodian and held by it for
the account of the respective participants entitled thereto.

 

15.                               Voting and Shareholder Communications.  In
connection with voting on any matter submitted to the shareholders of the
Company, the Custodian will furnish to each participant a proxy authorizing the
participant to vote the shares held by the Custodian for his account.  Copies of
all general communications to shareholders of the Company will be sent to
participants in the Plan.

 

16.                               Tax Withholding.  Each participant who has
purchased shares under the Plan shall immediately upon notification of the
amount due, if any, pay to the Company in cash amounts necessary to satisfy any
applicable federal, state and local tax withholding determined by the Company to
be required.  If the Company determines that additional withholding is required
beyond any amount deposited at the time of purchase, the participant shall pay
such amount to the Company on demand.  If the participant fails to pay the
amount demanded, the Company may withhold that amount from other amounts payable
by the Company to the participant, including salary, subject to applicable law.

 

17.                               Responsibility and Indemnity.  Neither the
Company, its Board of Directors, the Custodian, any Participating Subsidiary,
nor any member, officer, agent, or employee of any of them, shall be liable to
any participant under the Plan for any mistake of judgment or for any omission
or wrongful act unless resulting from gross negligence, willful misconduct or
intentional misfeasance.  The Company will indemnify and save harmless its Board
of Directors, the Custodian and any such member, officer, agent or employee
against any claim, loss, liability or expense arising out of the Plan, except
such as may result from the gross negligence, willful misconduct or intentional
misfeasance of such entity or person.

 

18.                               Conditions and Approvals.  The obligations of
the Company under the Plan shall be subject to compliance with all applicable
state and federal laws and regulations, compliance with the rules of any stock
exchange on which the Company’s securities may be listed, and approval of such
federal and state authorities or agencies as may have jurisdiction over the Plan
or the Company.  The Company will use its best effort to comply with such laws,
regulations and rules and to obtain such approvals.

 

19.                               Amendment of the Plan.  The Board of Directors
of the Company may from time to time amend the Plan in any and all respects,
except that without the approval of the shareholders of the Company, the Board
of Directors may not increase the number of shares reserved for the Plan (except
for adjustments authorized in paragraph 2, above) or decrease the purchase price
of shares offered pursuant to the Plan.

 

20.                               Termination of the Plan.  The Plan shall
terminate when all of the shares reserved for purposes of the Plan have been
purchased, provided that the Board of Directors in its sole discretion may at
any time terminate the Plan without any obligation on account of such
termination, except as hereinafter in this paragraph provided.  Upon termination
of the Plan, the cash and shares, if any, held in the account of each
participant shall forthwith be distributed to the participant or to the
participant’s order, provided that if prior to the termination of the Plan, the
Board of Directors and shareholders of the Company shall have adopted and
approved a substantially similar plan, the Board of Directors may in its
discretion determine that the account of each participant under this Plan shall
be carried forward and continued as the account of such participant under such
other plan, subject to the right of any participant to request distribution of
the cash and shares, if any, held for his account.

 

Amended:  March 13, 2003 and April 11, 2005

 

4

--------------------------------------------------------------------------------